Citation Nr: 1518108	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  14-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a bilateral leg disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for a right hip disorder.  

6.  Entitlement to an effective date prior to October 30, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 70 percent for PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from July 1943 to September 1946.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran presented testimony relevant to the appeal at a hearing before a Decision Review Officer (DRO) held at the above RO.  A transcript of the DRO hearing is associated with the record.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in November 2014, the Agency of Original Jurisdiction (AOJ) separately addressed and denied the claim for a TDIU.  He has not appealed and the issue of a TDIU is not currently before the Board.  

In evaluating this case, the Board has reviewed the Veteran's eFolder on Virtual VA and Veterans Benefits Management System to ensure a complete assessment of the evidence.  In this regard, additional medical evidence was added to Virtual VA after the issuance of the statement of the case (SOC).  The Board recognizes that this medical evidence, which includes VA treatment reports, constitutes new evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, in March 2015, the Veteran's service representative submitted a waiver of initial AOJ review.  See 38 C.F.R. § 20.1304 (2014).  

In the decision below, the Board will address the claim of entitlement to service connection for a right hip disorder.  Also addressed will be the claim for an initial rating in excess of 70 percent for PTSD, and the claim for an effective date prior to October 30, 2009, for the grant of service connection for PTSD.  All other claims will be REMANDED for additional development.  Specifically, the claims for service connection for a lumbar spine disorder, a bilateral leg disorder, a right knee disorder, and a bilateral shoulder disorder, will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  A right hip disorder has not been diagnosed.  

2.  A claim of entitlement to service connection for PTSD was received by VA on October 30, 2009.  

3.  No communication or evidence was received prior to October 30, 2009, which could be interpreted as an informal or formal claim of entitlement to service connection for PTSD.  

4.  The Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for an assignment of an effective date prior to October 30, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.400, 20.201 (2014).  

3.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by letters dated in November 2009, December 2009 (two), January 2010, and May 2014.  The VCAA letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it would obtain any records held by any federal agency.  The letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 
38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, each of the 2009 letters explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

As to the claims for an initial rating in excess of 70 percent for PTSD and an earlier effective date for the grant of service connection, the Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2009 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

As to the claim for service connection for a right hip disorder, VA has a duty to assist in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, STRs, private treatment records, VA treatment records, and the statements of the Veteran and others have been obtained and associated with the claims file.  A transcript of the Veteran's testimony at a 2011 hearing is also of record.  

It is noted that VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159 (2014).  Although in this case, VA did not obtain VA medical opinions in regard to the service connection claim, the Board finds that there is no credible lay evidence of a continuity of symptomatology since service, and no competent medical evidence suggesting that his current condition is related to service as discussed in the decision below.  Therefore, the criteria for obtaining a VA examination or medical opinion are not met, and a remand is unwarranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Discussion

The Veteran claims service connection for a right hip disorder.  As indicated at the hearing in 2011, (e.g., hearing transcript (hrg. tr.) at page 20), he associates a claimed right hip condition to the same inservice injury that resulted in disorders of the lumbar spine, legs, knees, and shoulders.  

Regarding the Veteran's claim for a right hip disorder, the Boards notes that review of the record does not show that he has ever received a competent medical diagnosis of such a condition.  This includes review of the STRs and all post service private and VA treatment records.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1110, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 (West 2014) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current right hip disorder, the claim must be denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) (West 2014) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2014).  

The provisions of 38 C.F.R. § 3.400 (2014) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2014).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2014).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2014).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Discussion

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered a claim of entitlement to service connection for PTSD or another acquired psychiatric disorder, prior to the claim received on October 30, 2009, even based upon a liberal construction.  

The Board has reviewed the evidence in the record prior to the Veteran's claim for service connection for PTSD and cannot find evidence of an intent to file a claim for service connection for PTSD or any psychiatric disorder.  For example, records filed immediately after service discharge had nothing to do with a claim for service connection for a psychiatric disorder.  When he submitted private treatment records in May 2007, none of the treatment documents referred to psychiatric complaints or a mental diagnosis.  There simply was no mention of a psychiatric disorder in the submission of these documents.  

The Veteran next filed a statement in support of claim (VA FORM 21-4138) that was signed and submitted on October 30, 2009.  He specifically noted that he wished to file a claim for service connection for PTSD.  His service representative, Disabled American Veterans, also submitted a statement of that date of the Veteran's intent to file a claim for service connection for PTSD.  

Treatment records, private and VA, dated from 2009 forward, were subsequently added to the file.  These records reflect a diagnosis of PTSD by private and VA examiners.  

The law is clear in this matter.  The statute says that service connection cannot be awarded prior to the date of claim.  38 U.S.C.A. § 5110 (West 2014).  To some extent, the Veteran appears to be raising an argument couched in equality, in that he contends that he evidenced psychiatric disability long before he filed his claim, and he should be compensated therefor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 5110, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  

In summary, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to an effective date prior to October 30, 2009, for the grant of service connection for PTSD.  The benefit sought on appeal is accordingly denied.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.  

DC 9411

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. - 70 percent

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443

Discussion

It is contended that an initial rating in excess of 70 percent is warranted for service-connected PTSD.  The Veteran reports increased irritability, anger, sleep disturbance, occasional panic attacks, and anxiety.  (Hr. tr. at pgs. 5-8.)  

Private records dated in 2009 and 2011 reflect treatment for PTSD.  Symptoms included paranoia, agitation, hypervigilance, sleep impairment, and social withdrawal.  

In a September 2011 statement, the Veteran's wife stated that his behavior was erratic.  He was depressed, angry, and self-destructive.  

VA treatment records dated from 2009 through early 2014 are of record.  These documents also show treatment for PTSD.  When examined by VA in June 2010, the Veteran had tense psychomotor activity.  He affect was constricted and blunted.  His mood was anxious and depressed, and he reported sleep impairment.  There were no hallucinations, no panic attacks, no homicidal thoughts, and no suicidal thoughts.  He had fair impulse control and exhibited no episodes of violence.  He was assigned a GAF score of 60.  The examiner noted that the Veteran was able to handle his own financial affairs.  PTSD was diagnosed.  The examiner also specifically noted that while there were insufficiencies in family relations, work, mood or school, (e.g., problems with attention, concentration, and hyper distractibility), the Veteran was not unemployable as a result of his PTSD symptoms.  

VA virtual records dated in 2011 and 2012 reflect continued treatment for various conditions, to include his psychiatric complaints.  It was noted in February 2011 that his chronic medical conditions were stable.  

Upon additional VA examination in December 2013, the Veteran reported that he had a few friends and lived in a condominium with his wife.  He had grown children and many grandchildren.  He had a close relationship with his wife but said that he became easily agitated.  He avoided going out in social situations.  His wife had left home on several occasions due to his alcohol abuse.  

The examiner reviewed the claims file.  It was noted that a differentiation between the Veteran's symptoms of PTSD and alcohol abuse could not be made.  It was also noted that the Veteran had retired in 1992.  He showed occupational and social impairment with reduced reliability and productivity.  He had symptoms of depression, anxiety, chronic sleep impairment, mild memory loss (e.g., forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  This included work or a work-like setting.  There was no suicidal intent.  The Veteran was capable of managing his financial affairs.  The examiner specifically noted that there was not total occupational and social impairment.  

VA virtual records also include a May 2014 VA psychiatric examination.  The claims file was reviewed by the examiner.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was described as occupational and social impairment with deficiencies in most areas, such as work school, family, relations, judgment, thinking and/or mood.  He lived in a condo with his wife in Palm Springs and they had a good marriage.  He enjoyed reading and watching sports.  Before retirement, he had worked in a packaging business for over 45 years.  His current symptoms included anxiety, occasional nightmares, intrusive memories, irritability, anger, and mild depression.  He had avoidance behavior and persistent negative emotional state (fear and horror) and markedly diminished interest or participation in significant activities.  His symptoms included mild memory loss.  It was opined by the examiner that the Veteran was able to handle his financial affairs.  There had been no significant changes since his previous examination.  

The only question before the Board in evaluating the severity of the Veteran's disability is whether his PTSD is so severe as to cause total occupational and social impairment warranting a 100 percent schedular rating.  

After review of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology does not manifest in total occupational and social impairment.  As noted above, the only psychiatric symptoms listed under a total rating that he shows is some memory impairment.  VA examiners in 2010, 2013, and 2014 have opined that the Veteran's psychiatric symptoms do not result in total occupation and social impairment.  His GAF score of 60 in 2010 reflects moderate symptoms, to include moderate difficulty in social, occupational, or school functioning.  

As clearly demonstrated by the evidence above, to include the Veteran's statements and testimony, the record does not demonstrate that the Veteran meets the criteria for a 100 percent disability rating.  While the Board is certainly aware that the criteria listed in 38 C.F.R. § 4.130 (2014) are not exhaustive, the Veteran fails to meet the vast majority of the level of severity of the symptoms under the 100 percent rating, nor does he demonstrate symptoms which approximate total occupational and social impairment.  Specifically, at no time did he demonstrate gross impairment in thought process or communication.  There was no finding of inappropriate behavior or hallucinations.  Similarly, there is no evidence of record to establish that he has ever demonstrated grossly inappropriate behavior or was in persistent danger or hurting himself or others.  He is clearly able to perform activities of daily living and gets along with his wife and a few friends.  He enjoys reading and watching sporting events.  Such activities refute a finding that the Veteran is totally socially and occupationally impaired.  

Though the Veteran has endorsed some memory loss, this was considered to be mild at recent examinations.  There is no evidence of the Veteran's memory being so deficient that he does not remember his own name or those of his relatives, including his wife and children.  In viewing the totality of the evidence, he is clearly not entitled to a 100 percent disability evaluation for his psychiatric disability.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, however, while productive of impairment, are not so severe that he can be said to be totally impaired.  As discussed above, while he may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment.  As such, a 100 percent disability rating may not be assigned.  See 38 C.F.R. § 4.130 (2014).  

Final Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture 
meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of such symptoms.  Essentially, he has reported anxiety, depression, memory problems, and difficulty in relationships, and has been found to have mild deficits in memory and concentration.  All of these symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability as severe as presenting a danger to oneself or others, memory problems to the extent of not knowing one's own name, and disorientation as to time and place.  Those levels of disability are greater than what the Veteran has shown throughout the appeal, but a higher evaluation is available and may be assigned for greater impairment.  For these reasons, the Board declines to remand this matter for referral for extraschedular considerations.  

The weight of the credible evidence establishes that the Veteran's psychiatric symptoms do not more closely approximate the criteria for a higher rating.  See 38 C.F.R. § 4.7 (2014).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disability has been more than 70 percent disabling, and thus higher "staged ratings" are not warranted.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD meets or approximates the criteria for a 100 percent disability evaluation.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, supra.  



ORDER

Service connection for a right hip disorder is denied.  

Entitlement to an effective date prior to October 30, 3009, for the grant of service connection for PTSD, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD is denied.  


REMAND

It is the Veteran's contention that he fell in November 1944 through an unguarded open hatch aboard ship during "Darken ship" exercise.  See, e.g., his December 2009 statement.  This fall of approximately 20 feet resulted in injuries to his back legs, knee, and shoulders.  He alleges inservice treatment for his residuals.  A fellow soldier corroborates this injury in a statement.  

The STRs are negative for report of, treatment for, or diagnosis of a lumbar spine condition, a disorder of the legs, knee, or shoulders.  However, post service records dated from around 2005 forward do show diagnose of DJD of the lumbar spine, knees, and shoulders.  Polyneuropathy of the lower extremities has also been diagnosed.  More than one private doctor has stated that the inservice trauma could have resulted in these diagnoses.  However, in their opinions, there was no discussion of the many years that passed between the injury and the diagnoses of such conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed Cir.2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

The Board finds that VA review of the file with opinions by medical personnel is necessary to address the etiologies of the DJD of the lumbar spine, knee, and shoulders as well as the condition of polyneuropathy of the lower extremities.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)  

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any of the conditions remaining on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  After the above development has been completed, obtain medical opinions to address the nature and etiology of the Veteran's DJD of the lumbar spine, DJD of the right knee, DJD of the shoulders, and peripheral neuropathy of the lower extremities.  The claims folder should be forwarded to the clinician for review.  The clinician should review the medical history and clarify whether it is "at least as likely as not" (50 percent or greater probability) that the Veteran's DJD of the lumbar spine, right knee, or shoulders, or his peripheral neuropathy of the lower extremities: 

Had onset during active service or is otherwise directly related to service, including the conceded fall in 1944.  

A complete rationale is requested for all opinions provided.  

If the examiner feels that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Then readjudicate the Veteran's claims for service connection for a lumbar spine disorder, a bilateral leg disorder, a right knee disorder, and a bilateral shoulder disorder.  If any benefit sought remains denied, the Veteran should be provided a supplemental SOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


